PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/864,281
Filing Date: 17 Apr 2013
Appellant(s): Chin, David, H.



__________________
David Crites
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/20/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/23/22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Applicant's arguments, regarding claims 12 and 25 have been fully considered but they are not persuasive. Applicant argues that Ouyang fails to disclose "storing, on a server, ... a first unique identification that uniquely identifies an electronic device”. The Office disagrees. Specifically, Ouyang discloses wherein a computing device (2A, fig. 1) sends gesture data to a server (12, fig. 1) for analysis (para. 26, 28). The server locally preforms analysis of the gesture data, as for e.g. performed by the Gesture Recognition Model (para. 28). As a result of the analysis, the identified shortcut is transferred from the server to the original computing device (2A, fig. 1) and presented to the user (para. 28, 32). Also see figure 1 of Ouyang below, further depicting the above process.

    PNG
    media_image2.png
    647
    674
    media_image2.png
    Greyscale

Wherein during the analysis, which is performed on the server, information regarding the sending electronic device (e.g. 2A) is maintained/stored on the server, such that the server can send back the identified shortcuts, post analysis, to the corresponding electronic device for which the gesture was originally entered (see fig. 1 and para. 26, 28, 32; wherein a computing device transmits data of a gesture locally performed on a specific device 2A to the server for analysis and the server responds to the specific device 2A with the corresponding associated shortcut to the locally input gesture). Further see figure 1, wherein each separate computing device (2A-2N) has an individual path for sending and receiving data with the server, wherein each specific path would be used by the server based on stored or associated information of the original sending computing device; such that a particular device which requested a particular analysis from the server would receive the particular analysis.
Further, Ouyang discloses wherein the local computing device transmits its locally created associations between the gestures and shortcuts to the server (para. 35; wherein the associations are stored in the database of the server as back-up copies). Wherein Ouyang’s “copies of locally created associates stored on server” are associated with a specific device that a user may want to restore from (see para. 35, 81, 115 and Patent Board Decision dated 2/22/18 on page 5; wherein the specific device is identified on the server, such that customized associations made by the originating device may be restored to the originating computing device). Additionally, wherein the Ouyang server stores some data that identifies the user’s originating device and a new or different computing device (para. 35 and Patent Board Decision dated 9/13/21 on page 15; wherein Ouyang’s copies of locally created associations stored on a sever are associated with the specific devices the user may want to restore from and to).
Additionally, Applicant argues, regarding claim 1, Ouyang fails to disclose “storing, on a server,... a first unique identification that uniquely identifies a first electronic device, and a second unique identification that identifies a second electronic device”. The Office disagrees, for the same reasons as stated above, as applied to two separate devices (see 2A and 2B in fig. 1 and para. 26, 35, 81, 115; wherein analysis is performed on the server for multiple unique devices and back-up copies are stored for separate unique devices).



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBIN J MISHLER/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        Conferees:

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628                                                                                                                                                                                                        
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.